Case 3:20-cv-00449-MHL-RCY Document 7 Filed 01/21/21 Page 1 of 1 PagelD# 29

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

SUNDARI K. PRASAD,

Plaintiff,
V. Civil Action No. 3:20CV449

FEDERAL BUREAU OF PRISONS, ef al,

Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate, has submitted this civil action and sought. By Memorandum
Opinion and Order entered on June 26, 2020, the Court dismissed the action without prejudice
because Plaintiff was barred by 28 U.S.C. § 1915(g) from proceeding in forma pauperis. On
July 9, 2020, the Court receive a largely unintelligible letter from Plaintiff. To the extent
Plaintiff seeks reconsideration of the Court dismissal of the action, she fails to identify any error
in the Court’s decision. See Fed. R. Civ. P. 59(e). Accordingly, Plaintiff's letter requesting
reconsideration of the dismissal of the action (ECF No. 4) will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

r

M. Hannah LalWK \V

United States District Judge
Date: Dan. 21, 2074

Richmond, Virginia
